ORDER
PER CURIAM.
D.L.S., Jr. a juvenile, appeals the judgment of the Family Court Division of the Circuit Court of Jackson County, finding *194him in need of care and treatment based on his possession of child pornography, § 573.037, RSMo. D.L.S. argues that there was insufficient evidence to support a finding beyond a reasonable doubt that he knowingly or recklessly possessed child pornography, and that application of § 573.037 to him is unconstitutional. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting for the reasons for this order has been provided to the parties. Rule 84.16(b).